SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

838
CA 12-02159
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


DAVID SHUMWAY AND CATHY SHUMWAY,
PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

JUSTIN KELLEY, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


E. ROBERT FUSSELL, P.C., LEROY (E. ROBERT FUSSELL OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AMANDA L. MACHACEK OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Genesee County (John
M. Curran, J.), entered March 12, 2012. The order denied the motion
of plaintiffs to set aside a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435, 435; see also CPLR 5501 [a] [1], [2]).




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court